Exhibit 10.1

LOAN AGREEMENT

This Loan Agreement, dated as of December 27, 2019 (this “Agreement”), is
between Sumitomo Dainippon Pharma Co., Ltd., a company (Kabushiki Kaisha)
incorporated under the laws of Japan (the “Lender”), and Urovant Sciences Ltd.,
an exempted company limited by shares and organized under the laws of Bermuda
(the “Borrower” and, together with the Lender, the “Parties” and each, a
“Party”).

PRELIMINARY STATEMENTS:

A. The Borrower is a subsidiary of the Lender.

B. The Borrower has requested the Lender provide it with loans in the maximum
principal amount not to exceed $300,000,000 (the “Lender Commitment”).

C. The Borrower’s obligations to the Lender will be guaranteed by the Borrower’s
subsidiaries pursuant to the terms of the Guaranty (as defined below).

AGREEMENT:

In consideration of the foregoing and the mutual agreements contained in this
Agreement, the receipt and sufficiency of which are acknowledged, the Parties
hereby agree as follows:

SECTION 1. INTERPRETATION:

This Agreement is to be interpreted in accordance with the rules of construction
set forth on Annex A. Capitalized terms used in this Agreement and not otherwise
defined have the meanings set forth for such terms on Annex A. All annexes,
schedules and exhibits to this Agreement are deemed to be a part of this
Agreement.

SECTION 2. LOAN FACILITY:

2.1 Loans. Subject to the terms and conditions of this Agreement, the Lender
shall make loans (collectively, the “Loans” and each, a “Loan”) to the Borrower
from time to time from the Closing Date to, but not including, the Drawdown
Termination Date as requested by the Borrower in accordance with the terms of
Section 2.2 so long as the aggregate outstanding principal amount of the Loans
does not exceed the Lender Commitment. All Loans will be made in Dollars.
Subject to the terms and conditions hereof, the Borrower may borrow, repay and
reborrow the Loans until the Drawdown Termination Date.

2.2 Drawdown Procedures. The Borrower may request a Loan no more than once in
any calendar quarter unless the Lender agrees otherwise. The Borrower shall give
the Lender prior written notice of its intention to borrow a Loan substantially
in the form of Exhibit A (a “Drawdown Notice”) not later than 12:00 p.m., Japan
Standard Time, at least ten Business Days prior to the first day of the calendar
quarter in which such Loan is to be made, specifying (a) the calendar quarter in
which such Loan is to be made, (b) the principal amount of such Loan, which must
be at least $1,000,000 and may not exceed the amount for which the Borrower may
use the proceeds thereof as set forth in Section 2.3 and (c) the location and
number of the Borrower’s deposit account to which the proceeds of such Loan are
to be disbursed (provided that within five Business Days after the Closing Date,
the Lender shall make a Loan in the amount of $87,500,000 to the Borrower to be
used as described in Section 2.3(A)). A Borrowing Notice received after 12:00
p.m., Japan Standard Time, is deemed received on the next Business Day. Upon
receipt of the Borrower’s Drawdown Notice, the Lender shall disburse the
proceeds of the Loan requested in such Drawdown Notice in immediately available
funds on the first day of the calendar quarter for such Loan was



--------------------------------------------------------------------------------

requested (or if such day is not a Business Day, then the next succeeding day
that is a Business Day and in the case of the Loan to be made within five
Business Days after the Closing Date, on such Business Day) by crediting or
wiring such proceeds to the deposit account of the Borrower identified in the
Drawdown Notice or as may be otherwise agreed upon by the Borrower and the
Lender.

2.3 Use of Proceeds. The Borrower shall, and shall cause each of its
Subsidiaries to, use the proceeds of the Loans:

 

  (A)

with respect to the Loan to be made within five Business Days after the Closing
Date, to (i) repay in full the outstanding loans under the Loan and Security
Agreement dated as of February 20, 2019 (the “Hercules Loan Agreement”), among
the Borrower, Hercules Capital, Inc. (formerly known as Hercules Technology
Growth Capital, Inc.) and the other parties thereto, (ii) to finance the costs
and expenses incurred by the Borrower in connection with the Loan Documents and
(iii) as provided in Section 2.3(B) with respect to the calendar quarter
following the Closing Date; and

 

  (B)

with respect to Loans made with respect to a specified calendar quarter, for
working capital or other general corporate purposes, including capital
expenditures, of the Borrower and its Subsidiaries incurred during such calendar
quarter in accordance with the Annual Budget (and expressly excluding any
distributions to the shareholders of the Parent) or as otherwise approved by the
Lender from time to time.

The Borrower shall not use the proceeds of the Loans, whether directly or
indirectly, and whether immediately, incidentally or ultimately, to purchase or
carry Margin Stock, or to extend credit to others for the purpose of purchasing
or carrying Margin Stock or to refund indebtedness originally incurred for such
purpose.

2.4 Evidence of Debt. The Lender shall maintain records evidencing the
Borrower’s indebtedness resulting from the Loans, and the entries made in such
records are prima facie evidence, absent manifest error, of the existence and
amounts of the obligations recorded therein. The Lender’s failure to maintain
such records or make any entry therein or any error therein does not in any
manner affect the obligations of the Borrower under the Loan Documents. Upon the
Lender’s request, the Borrower shall prepare, execute and deliver a promissory
note to the Lender to evidence the amount of the Lender’s commitment to make the
Loans, in a form reasonably approved by the Lender.

2.5 Repayment of the Loans. The Borrower shall repay the outstanding principal
amount of the Loans in full on the Maturity Date. The Borrower shall repay the
outstanding principal amount of the Loans upon the Lender’s demand (a) within 30
days of the occurrence of a Change of Control or (b) if the Lender determines it
unlawful under applicable law, or that any Governmental Authority has asserted
that it is unlawful under applicable law, for the Lender to make, maintain or
fund the Loans, or any Governmental Authority has imposed material restrictions
on the authority of the Lender to make, maintain or fund the Loans.

2.6 Prepayment of the Loans. The Borrower may at any time and from time to time
prepay the Loans, in whole or in part, with irrevocable prior written notice to
the Lender substantially in the form attached as Exhibit B (a “Prepayment
Notice”) given not later than 12:00 p.m., Japan Standard Time, at least ten
Business Days before the proposed prepayment date, specifying the date and
amount of the prepayment. If a Prepayment Notice is given, the Borrower shall
prepay the amount specified in such Prepayment Notice on the prepayment date set
forth therein. A partial prepayment of the Loans must be in a minimum amount of
$100,000 or any whole multiple of $100,000 in excess thereof (or, if less, the
entire principal amount of the Loans then outstanding). A Prepayment Notice
received after 12:00 p.m., Japan

 

2



--------------------------------------------------------------------------------

Standard Time, is deemed received on the next Business Day. Subject to the terms
and conditions hereof, amounts prepaid under this Section 2.6 may be
re-borrowed.

2.7 Interest. The Borrower shall pay interest on the outstanding principal
amount of the Loans at a rate per annum equal to the Benchmark Rate in effect
from time to time plus the Margin. After the occurrence and during the
continuation of an Event of Default, the Borrower shall pay interest on the
outstanding principal amount of the Loans from the date of such Event of Default
until such Event of Default has been waived by the Lender in writing at a rate
per annum equal to 5% in excess of the interest rate then applicable to the
Loans, such interest being payable on demand.

 

  (A)

Accrued and unpaid interest is payable on the last day of each of calendar
quarter, on the date of any prepayment of the Loans, on the Maturity Date and,
after the Maturity Date, on demand.

 

  (B)

If LIBOR becomes unavailable, the Lender and the Borrower will negotiate in good
faith to select an alternative interest rate and, if applicable as a result of
such alternative interest rate, margin adjustment that is an industry accepted
successor rate for determining an interest rate as a replacement to LIBOR for
floating rate obligations at such time and, if applicable, a margin adjustment
with respect thereto, and such alternative interest rate plus the Margin (as
modified, if applicable, to reflect any such margin adjustment), together will
be the interest rate for purposes of this Agreement. In the event that the
Lender and the Borrower cannot, within 30 days after LIBOR becomes unavailable,
agree to such an alternative interest rate or applicable margin adjustment, the
Lender shall select such alternative interest rate and margin adjustment.

 

  (C)

Notwithstanding anything in the Loan Documents to the contrary, if at any time
the interest rate applicable to the Loans, together with all fees, charges and
other amounts that are treated as interest on the Loans under applicable law
(collectively, “charges”), exceed the maximum lawful rate (the “Maximum Rate”)
that may be contracted for, charged, taken, received or reserved by the Lender
in accordance with applicable law, the rate of interest payable in respect of
the Loans, together with all charges payable in respect thereof, is limited to
the Maximum Rate. The Lender shall apply any amount it collected that exceeds
the maximum amount collectible at the Maximum Rate to the reduction of the
outstanding principal amount of the Loans or refunded to the Borrower so that at
no time will the interest and charges paid or payable in respect of the Loans
exceed the maximum amount collectible at the Maximum Rate.

 

  (D)

All computations of interest under this Agreement are made on the actual number
of days elapsed over a year of 360 days.

2.8 Manner of Payment. The Borrower shall make each payment on account of the
principal of or interest on the Loans or of any other amounts payable under this
Agreement (a) not later than 12:00 p.m. , Japan Standard Time, on the date
specified for payment by this Agreement, (b) to the Lender at the Lender’s
address as set forth in Section 8.5 or such other location as the Lender may
identify in writing to the Borrower for such purpose, (c) in Dollars and in
immediately available funds and (d) without condition or deduction for any
counterclaim, defense, recoupment or setoff. Any payment received after 12:00
p.m., Japan Standard Time, is deemed to have been made on the next succeeding
Business Day for all purposes. If any payment under this Agreement is specified
to be made upon a day that is not a Business Day, then the Borrower shall make
such payment on the next succeeding day that is a Business Day and such
extension in such case will be included in computing any interest if payable
along with such payment.

 

3



--------------------------------------------------------------------------------

2.9 Withholding. The Borrower shall make all payments to the Lender under this
Agreement without deduction for any and all present or future taxes, levies,
imposts, duties, deductions, withholdings, assessments, fees or other charges
imposed by any Governmental Authority (including any interest, additions to tax
or penalties applicable thereto) unless required by a Governmental Authority or
applicable law, regulation or international agreement. If at any time a
Governmental Authority or applicable law, regulation or international agreement
requires the Borrower to make any withholding or deduction from a payment to the
Lender under this Agreement, the amount due from the Borrower with respect to
such payment will be increased to the extent necessary to ensure that, after the
making of such required withholding or deduction, the Lender receives a net sum
equal to the sum which it would have received had no withholding or deduction
been required, and the Borrower shall pay the full amount withheld or deducted
to the relevant Governmental Authority unless the Borrower is contesting the
amount or validity of such withholding payment in good faith by appropriate and
timely proceedings and as to which payment in full is bonded or reserved against
by the Borrower. The Borrower shall, upon request, furnish the Lender with proof
reasonably satisfactory to the Lender indicating that the Borrower has made such
withholding payment. The Borrower’s obligations under this Section 2.9 survive
the termination of the Loan Documents and payment of the Obligations.

2.10 Indemnity. The Borrower shall indemnify the Lender and each Related Party
of the Lender (each such Person, an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities and
related expenses (including the fees, charges and disbursements of any counsel
for any Indemnitee) incurred by any Indemnitee or asserted against any
Indemnitee by any Person (including the Borrower) arising out of, in connection
with, or as a result of (a) the execution or delivery of each Loan Document, the
performance by the Parties of their respective obligations hereunder or
thereunder or the consummation of the transactions contemplated hereby or
thereby, (b) the Loans or the use or proposed use of the proceeds therefrom,
(c) any actual or alleged presence or release of hazardous materials on or from
any property owned or operated by the Borrower or any of its Subsidiaries, or
any environmental liability related in any way to the Borrower or any of its
Subsidiaries or (d) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory, whether brought by a third party or by the Borrower, and
regardless of whether any Indemnitee is a party thereto. The indemnity provided
by this Section 2.10 is not, as to any Indemnitee, available to the extent that
such losses, claims, damages, liabilities or related expenses (i) are determined
by a court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Indemnitee,
(ii) result from a claim brought by the Borrower against an Indemnitee for
breach in bad faith of such Indemnitee’s obligations under any Loan Document, if
the Borrower has obtained a final and nonappealable judgment in its favor on
such claim as determined by a court of competent jurisdiction or (iii) result
from a claim not involving an act or omission of the Borrower and that is
brought by an Indemnitee against another Indemnitee. The Borrower’s obligations
under this Section 2.10 survive the termination of the Loan Documents and
payment of the Obligations.

SECTION 3. REPRESENTATIONS:

The Borrower makes the following representations to the Lender, which
representations survive the execution and delivery of this Agreement:

3.1 Existence, Qualification and Power. The Borrower and each Subsidiary (a) is
duly organized or formed, validly existing and, as applicable, in good standing
under the laws of the jurisdiction of its organization, (b) has all requisite
power and authority and all requisite governmental licenses, authorizations,
consents and approvals to (i) own or lease its assets and carry on its business
and (ii) execute, deliver and perform its obligations under the Loan Documents
to which it is a party and (c) is duly qualified and is licensed and, as
applicable, in good standing under the laws of each jurisdiction where its
ownership, lease or operation of properties or the conduct of its business
requires such qualification or license, except

 

4



--------------------------------------------------------------------------------

to the extent that failure to do so could not reasonably be expected to have a
Material Adverse Effect.

3.2 Authorization; No Contravention. The execution, delivery and performance by
each Loan Party of each Loan Document to which it is party have been duly
authorized by all necessary organizational action, and do not and will not
(a) contravene the terms of its organizational documents, (b) conflict with or
result in any breach or contravention of, or the creation of any Lien under, or
require any payment to be made under (i) any material security issued by such
Loan Party or any material agreement, instrument or other undertaking to which
such Loan Party is a party or affecting such Loan Party or the properties of
such Loan Party or any Subsidiary (other than the payments contemplated in
Section 2.3(A)) or (ii) any material order, injunction, writ or decree of any
Governmental Authority or any arbitral award to which such Loan Party or any
Subsidiary or its property is subject or (c) violate any law in any material
respect.

3.3 Governmental Authorization; Other Consents. No approval, consent, exemption,
authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against, each Loan Party of each Loan Document to which it is a party, except
for such approvals, consents, exemptions, authorizations, actions or notices
that have been duly obtained, taken or made and in full force and effect.

3.4 Execution and Delivery; Binding Effect. This Agreement has been, and each
other Loan Document, when delivered hereunder, will have been, duly executed and
delivered by each Loan Party that is a party thereto. This Agreement
constitutes, and each other Loan Document when so delivered will constitute, a
legal, valid and binding obligation of each Loan Party that is a party thereto,
enforceable against such Loan Party in accordance with its terms, except as such
enforceability may be limited by bankruptcy, insolvency, reorganization,
receivership, moratorium or other laws affecting creditors’ rights generally and
by general principles of equity.

3.5 Litigation. There are no actions, suits, proceedings, claims, disputes or
investigations pending or, to the knowledge of the Borrower, threatened, at law,
in equity, in arbitration or before any Governmental Authority, by or against
the Borrower or any Subsidiary or against any of their properties or revenues
that (a) could reasonably be expected to be adversely determined and, if so
determined, either individually or in the aggregate could reasonably be expected
to have a Material Adverse Effect or (b) purport to affect or pertain to any
Loan Document or any of the transactions contemplated hereby.

3.6 No Material Adverse Effect. Neither the Borrower nor any Subsidiary is in
default under or with respect to any security issued by such Person or any
agreement, instrument or other undertaking to which such Person is a party or
affecting such Person or its properties that, either individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect.

3.7 Solvency. The fair value of each Loan Party’s property is greater than the
total amount of its liabilities, including contingent liabilities, the present
fair saleable value of each Loan Party is not less than the amount that will be
required to pay the probable liability of such Loan Party on its debts as they
become absolute and matured, no Loan Party intends to, or believes that it will,
incur debts or liabilities beyond its ability to pay such debts and liabilities
as they mature and no Loan Party is engaged in a business or a transaction, and
is not about to engage in a business or a transaction, for which its property
would constitute an unreasonably small capital. The amount of any contingent
liability at any time is computed as the amount that, in light of all of the
facts and circumstances existing at such time, represents the amount that can
reasonably be expected to become an actual or matured liability.

3.8 Property. Each of the Borrower and its Subsidiaries has good record and
marketable title in fee simple to, or valid leasehold interests in, all real
property necessary or used in the ordinary conduct

 

5



--------------------------------------------------------------------------------

of its business, except for such defects in title that, either individually or
in the aggregate, could not reasonably be expected to have a Material Adverse
Effect.

3.9 Taxes. The Borrower and its Subsidiaries have filed all federal, state and
other tax returns and reports required to be filed, and have paid all federal,
state and other taxes, assessments, fees and other governmental charges levied
or imposed upon them or their properties, income or assets otherwise due and
payable, except (a) taxes that are being contested in good faith by appropriate
proceedings diligently conducted and for which adequate reserves are being
maintained in accordance with GAAP or (b) to the extent that the failure to do
so could not reasonably be expected to have a Material Adverse Effect.

3.10 Compliance with Laws. Each of the Borrower and its Subsidiaries is in
compliance with the requirements of all laws (including ERISA and Environmental
Laws) and all orders, writs, injunctions and decrees applicable to it or to its
properties, except in such instances in which (a) such requirement of law or
order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted or (b) the failure to so comply,
either individually or in the aggregate, could not reasonably be expected to
have a Material Adverse Effect. The Borrower is not engaged and will not engage,
principally or as one of its important activities, in the business of purchasing
or carrying Margin Stock, or extending credit for the purpose of purchasing or
carrying Margin Stock, and no part of the proceeds of the Loans will be used to
buy or carry any Margin Stock. Neither the Borrower nor any of its Subsidiaries
is an “investment company” as defined in, or subject to regulation under, the
Investment Company Act of 1940.

3.11 Sanctions; Anti-Corruption.

 

  (A)

None of the Borrower, any of its Subsidiaries or, to the knowledge of the
Borrower, any director, officer, employee, agent or Affiliate of the Borrower or
any of its Subsidiaries is a Person that is, or is owned or controlled by
Persons that are (i) the subject of any sanctions administered or enforced by
the U.S. Department of the Treasury’s Office of Foreign Assets Control, the U.S.
Department of State, the United Nations Security Council, the European Union,
Her Majesty’s Treasury or other relevant sanctions authority (collectively,
“Sanctions”) or (ii) located, organized or resident in a country or territory
that is, or whose government is, the subject of Sanctions (including, currently,
Crimea, Cuba, Iran, North Korea and Syria).

 

  (B)

The Borrower, its Subsidiaries and their respective directors, officers and
employees and, to the knowledge of the Borrower, the agents of the Borrower and
its Subsidiaries, are in compliance, in all material respects, with all
applicable Sanctions and with the Foreign Corrupt Practices Act of 1977 and the
rules and regulations thereunder (the “FCPA”) and any other applicable
anti-corruption law. The Borrower and its Subsidiaries have instituted and
maintain policies and procedures designed to ensure continued compliance with
applicable Sanctions, the FCPA and any other applicable anti-corruption laws.

3.12 Disclosure. The reports, financial statements, certificates and other
written information (other than projected or pro forma financial information)
furnished by or on behalf of the Borrower or its Subsidiaries to the Lender in
connection with the transactions contemplated by this Agreement and the
negotiation of the Loan Documents or delivered under any Loan Document (as
modified or supplemented by other written information so furnished), taken as a
whole, do not contain any material misstatement of fact or omit to state any
material fact necessary to make the statements therein (when taken as a whole),
in the light of the circumstances under which they were made, not misleading.
All projected or pro forma financial information was prepared in good faith
based upon assumptions believed to be reasonable at the time of preparation and
delivery (it being understood that such projected information may vary from
actual results and that such variances may be material).

 

6



--------------------------------------------------------------------------------

SECTION 4. CONDITIONS:

4.1 Closing Date. This Agreement, and the obligations of the Lender under this
Agreement, becomes effective when (a) it is fully executed by all Parties and
(b) each of the conditions set forth on Annex B has been satisfied or waived in
writing by the Lender.

4.2 Conditions Precedent to Drawdown. The obligation of the Lender to make a
Loan (including the initial Loan to be made within five Business Days after the
Closing Date) is subject to the satisfaction of the following conditions:

 

  (A)

other than with respect to the initial Loan to be made within five Business Days
after the Closing Date, the Lender has received a written Borrowing Request in
accordance with the requirements hereof and the requested Loan is made in
accordance with the Annual Budget;

 

  (B)

the representations of the Borrower set forth in the Loan Documents are true and
correct in all material respects on and as of the date of such Loan is made (or,
in the case of any such representation expressly stated to have been made as of
a specific date, as of such specific date);

 

  (C)

no Default has occurred and is continuing or would result from the making of
such Loan or from the application of proceeds thereof.

 

  (D)

no Disruption Event is continuing;

 

  (E)

no Change of Control has occurred;

 

  (F)

other than with respect to the initial Loan to be made within five Business Days
after the Closing Date, the Indebtedness under the Hercules Loan Agreement has
been repaid in full, the commitments (if any) in respect thereof have been
terminated and all guarantees and security therefor have been released (and the
Borrower has delivered to the Lender documentation in form and substance
satisfactory to the Lender evidencing such repayment, termination and release);
and

 

  (G)

the Lender has not reasonably determined in good faith that it is unlawful under
applicable law, and no Governmental Authority has asserted that it is unlawful
under applicable law, for the Lender to make, maintain or fund the Loans, and no
Governmental Authority has imposed material restrictions on the authority of the
Lender to make, maintain or fund the Loans.

Each Drawdown Notice by the Borrower and the making of each Loan is deemed to
constitute a representation by the Borrower on and as of the date of the
applicable Loan as to the matters specified in Sections 4.2(B) and 4.2(C).

SECTION 5. AFFIRMATIVE COVENANTS:

Until the Obligations have been indefeasibly repaid in full and the Lender has
no further commitment to the Borrower under this Agreement:

5.1 Financial Statements. The Borrower shall furnish to the Lender (in English):

 

7



--------------------------------------------------------------------------------

  (A)

as soon as available (and in any event within 90 days after the end of each of
the Borrower’s fiscal years), a consolidated balance sheet of the Borrower and
its Subsidiaries as at the end of such fiscal year and the related consolidated
statements of income or operations, shareholders’ equity and cash flows for such
fiscal year, setting forth in each case in comparative form the figures for the
previous fiscal year, audited and accompanied by a report and opinion of
independent public accountants of nationally recognized standing, which report
and opinion must be prepared in accordance with GAAP (and must not be subject to
any “going concern” or like qualification, exception or explanatory paragraph or
any qualification, exception or explanatory paragraph as to the scope of such
audit) to the effect that such consolidated financial statements present fairly
in all material respects the financial condition, results of operations,
shareholders’ equity and cash flows of the Borrower and its Subsidiaries on a
consolidated basis in accordance with GAAP consistently applied;

 

  (B)

as soon as available (and in any event within 45 days after the end of each of
the Borrower’s first three fiscal quarters), a consolidated balance sheet of the
Borrower and its Subsidiaries as at the end of such fiscal quarter, the related
consolidated statements of income or operations, shareholders’ equity and cash
flows for such fiscal quarter and for the portion of the Borrower’s fiscal year
then ended, in each case setting forth in comparative form, as applicable, the
figures for the corresponding period of the previous fiscal year and the
corresponding portion of the previous fiscal year, certified by a Responsible
Officer of the Borrower as fairly presenting in all material respects the
financial condition, results of operations, shareholders’ equity and cash flows
of the Borrower and its Subsidiaries on a consolidated basis in accordance with
GAAP consistently applied, subject only to normal year-end audit adjustments and
the absence of notes;

 

  (C)

as soon as available (and in any event at least ten Business Days prior to the
first day of each of the Borrower’s fiscal years), projected financial plans,
including a consolidated balance sheet of the Borrower and its Subsidiaries as
at the end of such next fiscal year and the related consolidated statements of
income or operations, shareholders’ equity and cash flows for such next fiscal
year, that have been approved by the Borrower Board;

 

  (D)

as soon as available (and in any event at least ten Business Days prior to the
first day of each of the Borrower’s fiscal quarters), projected financial plans,
including a consolidated balance sheet of the Borrower and its Subsidiaries as
at the end of such next fiscal quarter and the related consolidated statements
of income or operations, shareholders’ equity and cash flows for such next
fiscal quarter, that have been approved by the Borrower Board; and

 

  (E)

as soon as available (and in any event within 90 days after the end of each of
the Borrower’s fiscal years), an annual report of the Borrower for such fiscal
year.

5.2 Notices. The Borrower shall promptly notify the Lender of (a) the occurrence
of any Default, (b) the filing or commencement of any action, suit,
investigation or proceeding by or before any arbitrator or Governmental
Authority against or affecting the Borrower or any Affiliate thereof that could
reasonably be expected to be adversely determined, and, if so determined, could
reasonably be expected to result in liability of the Borrower and its
Subsidiaries in an aggregate amount exceeding $1,000,000 and (c) the occurrence
of any matter or development (including with respect to matters governed by
ERISA or any Environmental Law) that has had or could reasonably be expected to
have a Material Adverse Effect. Each notice delivered under this Section 5.2
must be accompanied by a statement of a Responsible Officer of the Borrower
setting forth the details of the occurrence requiring such notice and stating
what action the

 

8



--------------------------------------------------------------------------------

Borrower has taken and proposes to take with respect thereto.

5.3 Preservation of Existence. The Borrower shall, and shall cause each of its
Subsidiaries to, (a) preserve, renew and maintain in full force and effect its
legal existence and, as applicable, good standing under the laws of the
jurisdiction of its organization except in a transaction permitted by
Section 6.3 or Section 6.4, (b) take all reasonable action to maintain all
rights, licenses, permits, privileges and franchises necessary or desirable in
the normal conduct of its business, except to the extent that failure to do so
could not reasonably be expected to have a Material Adverse Effect and
(c) preserve or renew all of its registered patents, trademarks, trade names and
service marks, the non-preservation of which could reasonably be expected to
have a Material Adverse Effect.

5.4 Maintenance of Properties. The Borrower shall, and shall cause each of its
Subsidiaries to, (a) maintain, preserve and protect all of its properties and
equipment necessary in the operation of its business in good working order and
condition (ordinary wear and tear excepted and subject to Permitted
Dispositions) and (b) make all necessary repairs thereto and renewals and
replacements thereof, except to the extent that the failure to do so could not
reasonably be expected to have a Material Adverse Effect.

5.5 Maintenance of Insurance. The Borrower shall, and shall cause each of its
Subsidiaries to, maintain with financially sound and reputable insurance
companies, insurance with respect to its properties and business against loss or
damage of the kinds customarily insured against by Persons engaged in the same
or similar business, of such types and in such amounts (after giving effect to
any self-insurance reasonable and customary for similarly situated Persons
engaged in the same or similar businesses as the Borrower and its Subsidiaries)
as are customarily carried under similar circumstances by such Persons.

5.6 Payment of Obligations. The Borrower shall, and shall cause each of its
Subsidiaries to, pay, discharge or otherwise satisfy as the same shall become
due and payable, all of its obligations and liabilities, including tax
liabilities, unless the same are being contested in good faith by appropriate
proceedings diligently conducted and adequate reserves in accordance with GAAP
are being maintained by Borrower or such Subsidiary, except to the extent that
the failure to do so could not reasonably be expected to have a Material Adverse
Effect.

5.7 Compliance with Laws. The Borrower shall, and shall cause each of its
Subsidiaries to, comply with the requirements of all laws (including ERISA and
Environmental Laws) and all orders, writs, injunctions and decrees applicable to
it or to its business or property, except to the extent that the failure to do
so could not reasonably be expected to have a Material Adverse Effect.

5.8 Books and Records. The Borrower shall, and shall cause each of its
Subsidiaries to, maintain proper books of record and account, in which full,
true and correct entries in conformity with GAAP consistently applied shall be
made of all financial transactions and matters involving the assets and business
of the Borrower or such Subsidiary, as the case may be.

5.9 Inspection Rights. The Borrower shall, and shall cause each of its
Subsidiaries to, permit representatives and independent contractors of the
Lender to visit and inspect any of its properties, to examine its
organizational, financial and operating records, and make copies thereof or
abstracts therefrom, and to discuss its affairs, finances and accounts with its
directors, officers, and independent public accountants (so long as such
discussions do not unreasonably interfere with the Borrower’s business
operations), all at the reasonable expense of the Borrower and at such
reasonable times during normal business hours and as often as may be reasonably
requested. Other than with respect to visits and inspections during the
continuation of an Event of Default, the Lender may not exercise its rights
under this Section 5.9 more than two times during any calendar year. When an
Event of Default exists, the Lender (or any of its representatives or
independent contractors) may take any of the actions under this Section 5.9

 

9



--------------------------------------------------------------------------------

at the expense of the Borrower and at any time during normal business hours and
without advance notice.

5.10 Pari Passu Ranking. The Borrower shall ensure that the Obligations rank at
least pari passu with its other present and future obligations to any other
lender or for any other debt, except with respect to Permitted Liens.

5.11 Sanctions; Anti-Corruption Laws. The Borrower shall maintain in effect
policies and procedures designed to ensure compliance by the Borrower, its
Subsidiaries and their respective directors, officers, employees and agents with
applicable Sanctions and with the FCPA and any other applicable anti-corruption
laws.

5.12 Anti-Social Forces. The Borrower shall, and shall cause any of its
Subsidiaries to, maintain that neither the Borrower nor any of its Subsidiaries:

 

  (A)

has a relationship with any Anti-Social Force in such a way that its management
is controlled by such Anti-Social Force;

 

  (B)

has a relationship with any Anti-Social Force in such a way that such
Anti-Social Force is substantially involved in its management;

 

  (C)

has a relationship with any Anti-Social Force in such a way that such it unduly
uses such Anti-Social Force for the purpose of unfair benefit for itself, its
own company or any third party or for the purpose of causing damage to any third
party;

 

  (D)

has a relationship with any Anti-Social Force in such a way as to provide funds
to or extend credit for such Anti-Social Force; or

 

  (E)

has a relationship with any Anti-Social Force in such a way that any of its
officers or any other Person substantially involved in its management has any
socially repugnant relationship with such Anti-Social Force.

5.13 Hercules Facility. Within ten Business Days after the Closing Date (or such
longer period as may be agreed by the Lender in its sole discretion), the
Borrower shall repay the Indebtedness under the Hercules Loan Agreement in full,
terminate all commitments (if any) in respect thereof and obtain the release of
all guarantees and security therefor, and the Borrower shall deliver to the
Lender documentation in form and substance satisfactory to the Lender evidencing
such repayment, termination and release. The Lender consents to the Indebtedness
under the Hercules Loan Agreement, the guarantees and Liens thereunder and the
payments required under this Section 5.13 with respect thereto from the Closing
Date until the tenth Business Day after the Closing Date (or such longer period
as the Lender may agree hereunder).

SECTION 6. NEGATIVE COVENANTS:

Until the Obligations have been indefeasibly repaid in full and the Lender has
no further commitment to the Borrower under this Agreement:

6.1 Indebtedness. The Borrower shall not, nor shall it permit any Subsidiary to,
create, incur, assume or suffer to exist any Indebtedness other than Permitted
Indebtedness.

6.2 Liens. The Borrower shall not, nor shall it permit any Subsidiary to,
create, incur, assume or suffer to exist any Lien upon any of its property,
assets or revenues, whether now owned or hereafter

 

10



--------------------------------------------------------------------------------

acquired, other than Permitted Liens.

6.3 Fundamental Changes. The Borrower shall not, nor shall it permit any
Subsidiary to, merge, dissolve, liquidate, consolidate with or into another
Person, or Dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person, except that, so long as no
Default exists or would result therefrom:

 

  (A)

any Subsidiary that is a Guarantor may merge with (i) the Borrower so long as
the Borrower is the continuing or surviving Person or (ii) another Guarantor;

 

  (B)

any Subsidiary that is not a Guarantor may merge with (i) the Borrower or a
Guarantor so long as the Borrower or such Guarantor is the continuing or
surviving Person or (ii) any one or more other Subsidiaries so long as when any
wholly owned Subsidiary is merging with another Subsidiary, a wholly owned
Subsidiary is the continuing or surviving Person;

 

  (C)

the Borrower and its Subsidiaries may make Permitted Dispositions;

 

  (D)

any Permitted Investment may be structured as a merger, consolidation or
amalgamation; and

 

  (E)

any Subsidiary may dissolve, liquidate or wind up its affairs if it owns no
material assets, engages in no business and otherwise has no activities other
than activities related to the maintenance of its existence and, as applicable,
good standing.

6.4 Dispositions. The Borrower shall not, and shall not permit any Subsidiary
to, make any Disposition or enter into any agreement to make any Disposition
other than Permitted Dispositions or with respect to Permitted Dispositions.

6.5 Restricted Payments. The Borrower shall not, and shall not permit any
Subsidiary to, declare or make, directly or indirectly, any Restricted Payment
other than Restricted Payments made (a) by a Subsidiary to the Borrower or any
other Subsidiary, (b) pursuant to employee, director or consultant repurchase
plans or other similar agreements to the extent permitted under applicable law
(so long as the aggregate amount of such Restricted Payment do not exceed the
original consideration received by the Borrower or Subsidiary for the equity
interests related thereto), (c) to repurchase such shares, stock or other equity
interests deemed to occur upon exercise of stock options or warrants if such
repurchased shares, stock or equity interest represents a portion of the
exercise price of such options or warrants and (d) to repurchase such shares,
stock or other equity interests deemed to occur upon the withholding of a
portion of such shares, stock or equity interest granted or awarded to a current
or former officer, director, employee or consultant to pay for the taxes payable
by such Person upon such grant or award (or upon vesting thereof).

6.6 Investments. The Borrower shall not, and shall not permit any Subsidiary to,
make any Investments other than Permitted Investments.

6.7 Transactions with Affiliates. The Borrower shall not, and shall not permit
any Subsidiary to, enter into any transaction of any kind with any Affiliate of
the Borrower, whether or not in the ordinary course of business, other than
(a) on fair and reasonable terms substantially as favorable to the Borrower or
such Subsidiary as would be obtainable by the Borrower or such Subsidiary at the
time in a comparable arm’s-length transaction with a Person other than an
Affiliate, (b) transactions between or among the Lender, Borrower and any of its
Subsidiaries or between and among any Subsidiaries, (c) Restricted Payments
permitted by Section 6.1, (d) Permitted Investments and (e) payment of customary
compensation, fees and reasonable out of pocket costs to, and indemnities for
the benefit of, directors, officers and

 

11



--------------------------------------------------------------------------------

employees of the Borrower and its Subsidiaries in the ordinary course of
business.

6.8 Certain Restrictive Agreements. The Borrower shall not, and shall not permit
any Subsidiary to, issue a security or enter into any agreement, instrument or
other undertaking to which such Person is a party or affecting such Person or
the properties of such Person (other than the Loan Documents) that, directly or
indirectly, (a) limits the ability of (i) any Subsidiary to make Restricted
Payments to the Borrower or to otherwise transfer property to the Borrower,
(ii) any Subsidiary to guarantee Indebtedness of the Borrower or (iii) the
Borrower or any Subsidiary to create, incur, assume or suffer to exist Liens on
property of such Person to secure the Obligations or (b) requires the grant of a
Lien to secure an obligation of such Person if a Lien is granted to secure
another obligation of such Person. Nothing in this Section 6.8 prohibits any
negative pledge incurred or provided in connection with Permitted Indebtedness
set forth on Annex A solely to the extent that any such negative pledge relates
to the property financed by or the subject of such Permitted Indebtedness.

6.9 Changes in Nature of Business. The Borrower shall not, and shall not permit
any Subsidiary to, engage to any material extent in any business other than
those businesses conducted by the Borrower and its Subsidiaries on the date
hereof or any business reasonably related or incidental thereto or representing
a reasonable expansion thereof.

6.10 Sanctions; Anti-Corruption Use of Proceeds. The Borrower shall not,
directly or indirectly, use the proceeds of the Loans, or lend, contribute or
otherwise make available such proceeds to any Subsidiary, joint venture partner
or other Person, (a) in furtherance of an offer, payment, promise to pay, or
authorization of the payment or giving of money, or anything else of value, to
any Person in violation of the FCPA or any other applicable anti-corruption law,
(b) to fund any activities or business of or with any Person, or in any country
or territory, that, at the time of such funding, is, or whose government is, the
subject of Sanctions or (c) in any other manner that would result in a violation
of Sanctions by any Person.

SECTION 7. DEFAULT; REMEDIES:

7.1 Events of Default. Each of the following events is an “Event of Default” for
purposes of the Loan Documents:

 

  (A)

the Borrower fails to pay (i) any principal of the Loans when and as the same
becomes due and payable, whether at the due date thereof or at a date fixed for
prepayment thereof or otherwise or (ii) any interest on the Loans or any other
amount (other than the principal of the Loans) payable under any Loan Document
when and as the same becomes due and payable, and such failure continues
unremedied for a period of three or more Business Days;

 

  (B)

any representation or warranty made or deemed made by or on behalf of a Loan
Party in or in connection with any Loan Document or any amendment or
modification thereof, or any waiver thereunder, or in any report, certificate,
financial statement or other document furnished pursuant to or in connection
with any Loan Document or any amendment or modification thereof, or any waiver
thereunder, is incorrect in any material respect when made or deemed made;

 

  (C)

the Borrower fails to observe or perform any covenant, condition or agreement
contained in Section 2.3, Section 5.2, Section 5.3 (with respect to the
Borrower’s existence), Section 5.13 or in Section 6;

 

12



--------------------------------------------------------------------------------

  (D)

a Loan Party fails to observe or perform any covenant, condition or agreement
contained in any Loan Document (other than those specified in Section 7.1(A),
Section 7.1(B) or Section 7.1(C)) and such failure continues unremedied for a
period of 30 or more days after the earlier of (i) the Borrower obtaining
knowledge thereof or (ii) notice thereof by the Lender to the Borrower;

 

  (E)

the Borrower or any Subsidiary fails to (i) make any payment when due (whether
by scheduled maturity, required prepayment, acceleration, demand or otherwise)
in respect of any Indebtedness having an aggregate principal amount of more than
$1,000,000, in each case beyond the applicable grace period with respect
thereto, if any, or the Borrower or any Subsidiary fails to (ii) observe or
perform any other agreement or condition relating to any such Indebtedness or
contained in any instrument or agreement evidencing, securing or relating
thereto, or any other event occurs, the effect of which default or other event
is to cause, or to permit the holder or holders or beneficiary or beneficiaries
of such Indebtedness (or a trustee or agent on behalf of such holder or holders
or beneficiary or beneficiaries) to cause, with the giving of notice if
required, such Indebtedness to become due or to be repurchased, prepaid,
defeased or redeemed (automatically or otherwise), or an offer to repurchase,
prepay, defease or redeem such Indebtedness to be made, prior to its stated
maturity;

 

  (F)

there is entered against the Borrower or any Subsidiary (i) a final judgment or
order for the payment of money in an aggregate amount (as to all such judgments
and orders) exceeding $1,000,000 (to the extent not covered by independent
third-party insurance as to which the insurer has been notified of such judgment
or order and has not denied or failed to acknowledge coverage) or (ii) a
non-monetary final judgment or order that, either individually or in the
aggregate, has or could reasonably be expected to have a Material Adverse Effect
and, in either case, (a) enforcement proceedings are commenced by any creditor
upon such judgment or order or (b) there is a period of 30 consecutive days
during which a stay of enforcement of such judgment, by reason of a pending
appeal or otherwise, is not in effect;

 

  (G)

an involuntary proceeding is commenced or an involuntary petition is filed
seeking (i) liquidation, reorganization or other relief in respect of the
Borrower or any Subsidiary or its debts, or of a substantial part of its assets,
under any Debtor Relief Law now or hereafter in effect or (ii) the appointment
of a receiver, trustee, custodian, conservator or similar official for the
Borrower or any Subsidiary or for a substantial part of its assets, and, in any
such case, such proceeding or petition continues undismissed for a period of 60
or more days or an order or decree approving or ordering any of the foregoing
shall be entered;

 

  (H)

the Borrower or any Subsidiary (i) voluntarily commences any proceeding or files
any petition seeking liquidation, reorganization or other relief under any
Debtor Relief Law now or hereafter in effect, (ii) consents to the institution
of, or fails to contest in a timely and appropriate manner, any proceeding or
petition described in Section 7.1(G), (iii) applies for or consents to the
appointment of a receiver, trustee, custodian, conservator or similar official
for the Borrower or any Subsidiary or for a substantial part of its assets,
(iv) files an answer admitting the material allegations of a petition filed
against it in any such proceeding, (v) makes a general assignment for the
benefit of creditors or (vi) takes any action for the purpose of effecting any
of the foregoing;

 

  (I)

the Borrower or any Subsidiary becomes unable, admits in writing its inability
or fails generally to pay its debts as they become due; or

 

13



--------------------------------------------------------------------------------

  (J)

any material provision of any Loan Document, at any time after its execution and
delivery and for any reason other than as expressly permitted thereunder or
satisfaction in full of all Obligations, ceases to be in full force and effect;
or the Borrower or any other Person contests in writing the validity or
enforceability of any provision of any Loan Document; or a Loan Party denies in
writing that it has any or further liability or obligation under any Loan
Document, or purports in writing to revoke, terminate or rescind any Loan
Document.

7.2 Remedies. Upon the occurrence and during the continuance of an Event of
Default, the Lender may:

 

  (A)

terminate its obligation to make Loans to the Borrower (provided that upon the
occurrence of an Event of Default specified in Section 7.1(G) or Section 7.1(H),
the Lender’s obligation to make Loans to the Borrower automatically terminates
without presentment, demand, protest or other notice of any kind, all of which
are expressly waived by the Borrower);

 

  (B)

declare the outstanding principal of the Loans to be due and payable in whole
(or in part, in which case any principal not so declared to be due and payable
may thereafter be declared to be due and payable), and thereupon the principal
of the Loans so declared to be due and payable, together with accrued and unpaid
interest thereon and all other Obligations accrued hereunder, become due and
payable immediately, without presentment, demand, protest or other notice of any
kind, all of which are hereby waived by the Borrower (provided that upon the
occurrence of an Event of Default specified in Section 7.1(G) or Section 7.1(H),
all Obligations automatically become due and payable without presentment,
demand, protest or other notice of any kind, all of which are expressly waived
by the Borrower); and

 

  (C)

exercise all rights and remedies available to it under the Loan Documents and
applicable law.

7.3 Right of Setoff. If an Event of Default has occurred and is continuing, the
Lender and each of its Affiliates is authorized at any time and from time to
time, to the fullest extent permitted by applicable law, to set off and apply
any and all deposits (general or special, time or demand, provisional or final,
in whatever currency) at any time held, and other obligations (in whatever
currency) at any time owing, by the Lender or any such Affiliate, to or for the
credit or the account of the Borrower against any and all of the Obligations,
irrespective of whether or not the Lender or such Affiliate has made any demand
under any Loan Document and although any Obligations may be contingent or
unmatured.

7.4 Application of Payments. Following the occurrence and during the continuance
of an Event of Default, the Lender has the exclusive right to determine the
order and manner in which all payments received on account of the Obligations
may be applied to the Obligations, including the right to reverse and re-apply
any such payments.

7.5 Remedies Cumulative; Waiver. The rights of the Lender and its Affiliates
under the Loan Documents are in addition to any other right or remedy (including
rights of setoff) that the Lender or any such Affiliates may have. No failure to
exercise and no delay in exercising any right or remedy under the Loan Documents
operates as a waiver thereof. No single or partial exercise of any right or
remedy under the Loan Documents, or any abandonment or discontinuance thereof,
precludes any other or further exercise thereof or the exercise of any other
right or remedy.

 

14



--------------------------------------------------------------------------------

SECTION 8. MISCELLANEOUS:

8.1 Governing Law. This Agreement is governed by, and construed in accordance
with, the laws of the State of New York.

8.2 Expenses. The Borrower shall pay (a) $65,000 to the Lender to reimburse the
Lender for its reasonable out-of-pocket costs and expenses (including the
reasonable fees, charges and disbursements of counsel) incurred in connection
with the transactions contemplated by the Loan Documents prior to and including
the Closing Date, (b) all reasonable out-of-pocket costs and expenses (including
the reasonable fees, charges and disbursements of counsel) incurred by the
Lender in connection with any amendments, modifications or waivers of the Loan
Documents after the Closing Date (whether or not the transactions contemplated
thereby are consummated) and (c) all out-of-pocket costs and expenses incurred
by the Lender (including the fees, charges and disbursements of any counsel) in
connection with the enforcement or protection of its rights (i) in connection
with the Loan Documents, including its rights under this Section 8.2 or (ii) in
connection with the Loans, including all such out-of-pocket expenses incurred
during any workout, restructuring or negotiations in respect of the Loans. The
Borrower’s obligations under this Section 8.2 survive the termination of the
Loan Documents and payment of the Obligations.

8.3 Severability. Any provision of this Agreement held to be invalid, illegal or
unenforceable in any jurisdiction is, as to such jurisdiction, ineffective to
the extent of such invalidity, illegality or unenforceability without effecting
the validity, legality and enforceability of the remaining provisions of this
Agreement; and the invalidity of a particular provision in a particular
jurisdiction does not invalidate such provision in any other jurisdiction.

8.4 Integration. The Loan Documents constitute the entire contract among the
Parties relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof.

8.5 Notices. All notices and other communications provided for in the Loan
Documents must be in writing and delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by email to a Party at its
address (or email address) set forth on Annex C. Notices and other
communications sent by hand or overnight courier service, or mailed by certified
or registered mail, are deemed to have been given when received and notices and
other communications sent to an e-mail address are deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement). Any Party may change its address or email address for
notices and other communications hereunder by notice to the other Parties.

8.6 Amendments; Waivers. Neither this Agreement nor any provision hereof may be
amended, modified or waived except pursuant to an agreement or agreements in
writing entered into by the Parties. No waiver or consent under this Agreement
is applicable to any events, acts or circumstances except those specifically
covered thereby.

8.7 Successors and Assigns. This Agreement is binding upon, and inures to the
benefit of, the Parties and their respective successors and permitted assigns.
The Borrower may not assign or transfer any of its interests or rights, or
delegate its duties or obligations, under this Agreement, in whole or in part,
without the Lender’s prior written consent. The Lender may assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of the Loans at the time owing to it or its
commitment to make the Loans) with the consent of the Borrower (such consent not
to be unreasonably withheld, conditioned or delayed), such consent not being
required if an Event of Default has occurred and is continuing at the time of
such assignment or such assignment is to an Affiliate of the Lender

 

15



--------------------------------------------------------------------------------

(provided that the Borrower is deemed to have consented to any such assignment
unless it objects thereto by written notice to the Lender within ten Business
Days after having received notice thereof). The Lender may at any time, without
the consent of, or notice to, the Borrower, sell participations to any Person in
all or a portion of its rights and obligations under this Agreement (including
all or a portion of the Loans at the time owing to it or its commitment to make
the Loans) so long as (a) the Lender’s obligations under this Agreement remain
unchanged, (b) the Lender remains solely responsible to the other Parties for
the performance of such obligations and (c) the Borrower will continue to deal
solely and directly with the Lender in connection with its rights and
obligations under this Agreement. Nothing in this Agreement, expressed or
implied, may be construed to confer upon any Person (other than the parties
hereto, their respective successors and permitted assigns) any legal or
equitable right, remedy or claim under or by reason of this Agreement

8.8 Submission to Jurisdiction; Waiver of Jury Trial.

 

  (A)

Subject to, and without limiting the applicability of, Section 8.9, the Parties
agree that any action or proceeding with respect to this Agreement or any
judgment entered by any court in respect thereof may be brought in the United
States District Court for the Southern District of New York or the courts of the
State of New York and each Party submits to the jurisdiction of such court for
the purpose of any such action, proceeding or judgment.

 

  (B)

Each Party irrevocably consents to service of process in the manner provided for
notice in Section 8.5. Nothing in this Agreement affects the right of any Party
to service process in any other manner permitted by applicable law.

 

  (C)

Each Party irrevocably and unconditionally waives, to the fullest extent
permitted by applicable law, any objection that it may now or hereafter have to
the laying of venue of any action or proceeding arising out of or relating to
this Agreement in any court referred to in Section 8.8(A). Each Party
irrevocably waives, to the fullest extent permitted by applicable law, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court.

 

  (D)

EACH PARTY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY
OR INDIRECTLY ARISING OUT OF OR RELATED TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER REASON).

8.9 Arbitration. Any dispute, claim or controversy arising out of or relating to
this Agreement or the breach, termination, enforcement, interpretation or
validity of this Agreement will be determined by binding arbitration in Paris,
France. The arbitration will be conducted in accordance with the Rules of
Arbitration of the International Chamber of Commerce (“ICC”). The arbitration
will be conducted before three arbitrators. The Lender shall nominate one
arbitrator and the Borrower shall nominate another arbitrator. The third
arbitrator will be selected by the two party-appointed arbitrators or, if the
two party-appointed arbitrators cannot agree on the third arbitrator, by the
ICC. The arbitration proceedings will be conducted in English. The award
rendered by the arbitrators is final and binding upon the Parties. Judgment upon
such award may be entered in any court having jurisdiction thereof. Each Party
to the arbitration shall pay its own costs and expenses in connection with the
arbitration.

8.10 Waiver of Consequential Damages. To the fullest extent permitted by
applicable law, the Borrower shall not assert, and hereby waive, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out

 

16



--------------------------------------------------------------------------------

of, in connection with, or as a result of, any Loan Document, the transactions
contemplated thereby, the Loans or the use of the proceeds thereof.

8.11 Reinstatement. To the extent that any payment by or on behalf of the
Borrower is made to the Lender, or the Lender exercises its right of set-off,
and such payment or the proceeds of such set-off or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by the Lender in
its discretion) to be repaid to a trustee, receiver or any other party, in
connection with any proceeding under any Debtor Relief Law or otherwise, then,
to the extent of such recovery, the obligation or part thereof originally
intended to be satisfied is revived and continued in full force and effect as if
such payment had not been made or such set-off had not occurred.

8.12 Confidentiality. The Lender acknowledges that information provided to the
Lender by the Loan Parties is confidential and proprietary information of the
Loan Parties if and to the extent such information is marked as confidential by
the Loan Parties at the time of disclosure or specifically identified as being
subject to this Section 8.12 (the “Confidential Information”). Accordingly, the
Lender shall maintain the confidentiality of the Confidential Information except
that the Lender may disclose Confidential Information: (a) to its own directors,
officers, employees, accountants, counsel and other professional advisors and to
its Affiliates (it being understood that the Persons to whom such disclosure is
made will be informed of the confidential nature of such information and
instructed to keep such information confidential); (b) if such information is
generally available to the public; (c) if such information becomes available to
the Lender or any of its Affiliates on a nonconfidential basis from a source
other than the Loan Parties who did not acquire such information as a result of
a breach of this Section 8.12; (d) if required or requested by any Governmental
Authority or regulatory authority having or claiming to have jurisdiction over
the Lender or its Affiliates; (e) if required or appropriate in response to any
summons, subpoena or similar legal process or in connection with any litigation;
(f) to comply with any legal requirement or law applicable to the Lender; (g) in
connection with the exercise of any right or remedy under any Loan Document or
any action or proceeding relating to any Loan Document or the enforcement of
rights thereunder; (h) to any assignee or participant of the Lender or any
prospective assignee or participant so long as such Person agrees in writing to
be bound by this Section 8.12 or an agreement containing provisions
substantially the same as those of this Section 8.12; (i) to any other Party; or
(j) otherwise with the prior consent of the Borrower. Any Person required to
maintain the confidentiality of Confidential Information as provided in this
Section 8.12 will be considered to have complied with its obligation to do so if
such Person has exercised the same degree of care to maintain the
confidentiality of such information as such Person would accord to its own
confidential information. No disclosure made in violation of this Section 8.12
affects the obligations of the Loan Parties or any of their respective
Affiliates under the Loan Documents.

8.13 Electronic Execution of Documents. The words “execution,” “signed,”
“signature” and words of like import in any Loan Document are deemed to include
electronic signatures or the keeping of records in electronic form, each of
which will have the same legal effect, validity and enforceability as a manually
executed signature or the use of a paper-based recordkeeping systems, as the
case may be, to the extent and as provided for in any applicable law, including
any state law based on the Uniform Electronic Transactions Act.

8.14 Counterparts. This Agreement may be executed in counterparts (and by
different Parties in different counterparts), each of which constitutes an
original, but all of which when taken together constitute a single contract.
Delivery of an executed counterpart of a signature page of this Agreement by
electronic transmission is as effective as delivery of a manually executed
counterpart of this Agreement.

(Signature page(s) follow)

 

17



--------------------------------------------------------------------------------

The Parties have executed and delivered this Agreement as of the date first
above written.

 

UROVANT SCIENCES LTD.

By:  

/s/ Keith A. Katkin

Name: Keith A. Katkin Title: Principal Executive Officer

 

[Signature Page to Loan Agreement]



--------------------------------------------------------------------------------

SUMITOMO DAINIPPON PHARMA CO., LTD.

By:  

/s/ Hiroshi Nomura

Name: Hiroshi Nomura Title: Representative Director, President and CEO

 

[Signature Page to Loan Agreement]



--------------------------------------------------------------------------------

ANNEX A

Rules of Construction

1. Definitions. As used in this Agreement, the plural includes the singular and
the singular includes the plural. As used in this Agreement, the following terms
have the following meanings:

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, controls or is
controlled by or is under common control with the specified Person, where
“control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise, and
“controlled” has the meaning correlative thereto.

“Agreement” has the meaning set forth for such term in the introduction.

“Annual Budget” means the annual budget the initial form of which is attached as
Exhibit C, as it may be amended, modified or supplemented from time to time as
approved by the Borrower Board and delivered to the Lender under Section 5.1(C)
or 5.1(D), as applicable.

“Anti-Social Force” means an organized crime group, an organized crime group
member, a Person who has been an organized crime group member within the past
five years, an organized crime group sub-member, an organized crime group
affiliate company, a corporate extortionist, an extortionist who pretends to
undertake social movements, a special intellectual organized crime group or any
other Person or group similar to the above.

“Benchmark Rate” means, as of any date of determination, (a) until such time as
an alternative rate is established under Section 2.7(B), a rate per annum equal
to LIBOR for such date and (b) if an alternative rate is established under
Section 2.7(B), then such alternative as of such date; provided that if the
Benchmark Rate is less than 0%, then the Benchmark Rate will be deemed to be 0%
for purposes of this Agreement.

“Borrower” has the meaning set forth for such term in the introduction.

“Borrower Board” means the board of directors of the Borrower.

“Business Day” means any day that is not a Saturday, Sunday or other day that is
a legal holiday under the laws of Japan or California or is a day on which
banking institutions in London or Zurich are authorized or required by law to
close.

“Change of Control” means any of the following events: (a) any third party (or
group of third parties acting in concert), other than Lender or any of its
Affiliates, becomes the beneficial owner, directly or indirectly, of more than
50% of the total voting power of the capital stock then outstanding of the
Borrower normally entitled to vote in elections of directors; (b) the Borrower
consolidates with or merges into another corporation or entity, or any
corporation or entity consolidates with or merges into the Borrower, in either
event pursuant to a transaction (or series of transactions) in which more than
50% of the total voting power of the stock outstanding of the surviving entity
normally entitled to vote in elections of directors is not held by the parties
holding at least 50% of the outstanding shares of such Person preceding such
consolidation or merger; (c) the Borrower or the Borrower conveys, transfers,
assigns, leases, or otherwise disposes all or substantially all of its assets to
any Person or (d) the Borrower ceases to be a direct or indirect wholly-owned
Subsidiary of the Borrower.

 

A-1



--------------------------------------------------------------------------------

“Closing Date” means the date of this Agreement.

“Confidential Information” has the meaning for such term set forth in
Section 8.12.

“Drawdown Notice” has the meaning set forth for such term in Section 2.2.

“Drawdown Termination Date” means the date occurring the first day of the fiscal
quarter commencing immediately prior to the fifth anniversary of the Closing
Date.

“Debtor Relief Laws” means the United States Bankruptcy Code, the Insolvency Act
1986 (U.K.), Enterprise Act 2002 (U.K.), Companies Act 2006 (U.K.) and all other
liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief laws of the United States, the United Kingdom,
Switzerland or Bermuda or other applicable jurisdictions from time to time in
effect.

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition of any property by any Person (including any sale and leaseback
transaction and any issuance of equity interests by a Subsidiary of such Person
to any Person other than Borrower and its Subsidiaries), including any sale,
assignment, transfer or other disposal, with or without recourse, of any notes
or accounts receivable or any rights and claims associated therewith.

“Disruption Event” means the inability of the Lender to fund a Loan due to
(a) the occurrence of any natural disaster or war, (b) any suspension or
disruption of electrical, communications or various clearing and settlement
systems, (c) any event that occurs within the relevant interbank market that
makes impossible for banks to provide or borrow loans in Dollars or (d) any
other force majeure event not attributable to the Lender.

“Dollar” and “$” mean lawful money of the United States.

“Drawdown Notice” has the meaning set forth for such term in Section 2.2.

“Environmental Laws” means any and all federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions, including all common law, relating to pollution or the protection
of health, safety or the environment or the release of any materials into the
environment, including those related to hazardous materials, air emissions,
discharges to waste or public systems and health and safety matters.

“ERISA” means the Employee Retirement Income Security Act of 1974.

“Event of Default” has the meaning set forth for such term in Section 7.1.

“FCPA” has the meaning set forth for such term in Section 3.11(B).

“GAAP” means United States generally accepted accounting principles as in effect
as of the date of determination thereof.

 

A-2



--------------------------------------------------------------------------------

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

“Guarantors” means, collectively, the Borrower’s Subsidiaries.

“Guaranty” means the Guaranty dated as of the Closing Date made by the
Guarantors in favor of the Lender.

“Hercules Loan Agreement” has the meaning set forth for such term in
Section 2.3(A).

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

 

  (A)

all obligations of such Person for borrowed money and all obligations of such
Person evidenced by bonds, debentures, notes, loan agreements or other similar
instruments;

 

  (B)

all direct or contingent obligations of such Person arising under (i) letters of
credit (including standby and commercial), bankers’ acceptances and bank
guaranties and (ii) surety bonds, performance bonds and similar instruments
issued or created by or for the account of such Person;

 

  (C)

net obligations of such Person under any Swap Contract;

 

  (D)

all obligations of such Person to pay the deferred purchase price of property or
services (other than trade accounts payable in the ordinary course of business);

 

  (E)

indebtedness (excluding prepaid interest thereon) secured by a Lien on property
owned or being purchased by such Person (including indebtedness arising under
conditional sales or other title retention agreements), whether or not such
indebtedness shall have been assumed by such Person or is limited in recourse;

 

  (F)

any capitalized lease of such Person that would appear on its balance sheet in
accordance with GAAP or any synthetic, off-balance sheet, tax retention lease or
other similar arrangement of such Person that would appear on its balance sheet
in accordance with GAAP if such arrangement were accounted for as a capital
lease;

 

  (G)

all obligations of such Person in respect of any equity interest that, by its
terms, or upon the happening of any event or condition, matures or is redeemable
or is convertible into or exchangeable for Indebtedness; and

 

  (H)

all guarantees or contingent obligations of such Person in respect of any of the
foregoing.

For all purposes hereof, the Indebtedness of any Person includes the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person.

“Indemnitee” has the meaning set forth for such term in Section 2.9.

 

A-3



--------------------------------------------------------------------------------

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of equity interests or debt or other securities of another Person,
(b) a loan, advance or capital contribution to, guarantee or assumption of debt
of, or purchase or other acquisition of any other debt or equity participation
or interest in, another Person or (c) the purchase or other acquisition (in one
transaction or a series of transactions) of all or substantially all of the
property and assets or business of another Person or assets constituting a
business unit, line of business or division of such Person.

“Lender” has the meaning set forth for such term in the introduction.

“Lender Commitment” has the meaning set forth for such term in the recitals.

“LIBOR” means, as of any date of determination, the London Interbank Offered
Rate for a three months period as displayed on any applicable screen page the
Lender designates (or on any successor or substitute page or service providing
quotations of interest rates comparable to those currently provided on such
page) as published at approximately 11:00 a.m. (London time) three Business Days
prior to the first day of the calendar quarter in which such date of
determination occurs.

“Lien” means any security interest, pledge, mortgage, encumbrance, lien or
charge of any kind (including any agreement to give any of the foregoing, any
conditional sale or other title retention agreement or any lease in the nature
thereof).

“Loans” has the meaning set forth for such term in Section 2.1.

“Loan Documents” means this Agreement, any promissory notes issued pursuant
hereto, the Guaranty and all other agreements, instruments, certificates or
other documents now or hereafter executed or delivered to, or in favor of, the
Lender in connection with the Loan Agreement or the transactions contemplated
thereby.

“Loan Parties” means, collectively, the Borrower and the Guarantors.

“Margin” means 3.00% per annum, as it may be adjusted in accordance with
Section 2.7(B).

“Margin Stock” means margin stock within the meaning of Regulations T, U and X
of the Federal Reserve Board and all official rulings and interpretations
thereunder or thereof.

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect on, the operations, business, properties, liabilities (actual or
contingent) or condition (financial or otherwise) of the Borrower and its
Subsidiaries, taken as a whole, or (b) a material adverse effect on (i) the
ability of the Loan Parties to perform the Obligations, (ii) the legality,
validity, binding effect or enforceability against the Borrower of any Loan
Document to which it is a party or (iii) the rights, remedies and benefits
available to, or conferred upon, the Lender under any Loan Document.

“Maturity Date” means the earlier to occur of (a) the fifth anniversary of the
Closing Date and (b) the date the outstanding principal of the Loans is declared
due and payable pursuant to Section 7.2(B).

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, the Borrower arising under any Loan Document or
otherwise with respect to the Loans, whether direct or indirect (including those
acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising and including interest and fees that accrue after
the commencement by or against the Borrower or any Affiliate thereof of any
proceeding under any Debtor Relief Laws naming such

 

A-4



--------------------------------------------------------------------------------

Person as the debtor in such proceeding, regardless of whether such interest and
fees are allowed claims in such proceeding. Without limiting the foregoing, the
Obligations include (a) the obligation to pay principal, interest, charges,
expenses, fees, indemnities and other amounts payable by the Borrower under any
Loan Document and (b) the obligation of the Borrower to reimburse any amount in
respect of any of the foregoing that the Lender, in its sole discretion, may
elect to pay or advance on behalf of the Borrower.

“Parties” has the meaning set forth for such term in the introduction.

“Permitted Affiliate Investments” means, with respect to any Person, an
Investment by such Person in, or a Disposition by such Person to, (a) with
respect to any Loan Party, (i) any other Loan Party or (ii) any Subsidiary that
is not a Loan Party in an amount (for Investments and Dispositions in the
aggregate) not to exceed $1,000,000 in the aggregate and (b) with respect to any
Subsidiary of the Borrower that is not a Loan Party, (i) any Loan Party or
(ii) any other Subsidiary that is wholly owned by a Loan Party.

“Permitted Dispositions” means:

 

  (A)

Dispositions of obsolete, surplus, worn out property or other property that is
no longer used or useful in the business of the Borrower and its Subsidiaries,
whether now owned or hereafter acquired, in each case in the ordinary course of
business;

 

  (B)

Dispositions of inventory and Investments in the ordinary course of business;

 

  (C)

Dispositions of equipment or real property to the extent that (i) such property
is exchanged for credit against the purchase price of similar replacement
property or (ii) the proceeds of such Disposition are reasonably promptly
applied to the purchase price of such replacement property;

 

  (D)

Dispositions permitted by Section 6.3, Restricted Payments permitted by
Section 6.5, Permitted Investments and Permitted Liens;

 

  (E)

leases, licenses, subleases or sublicenses (including the provision of open
source software under an open source license) granted in the ordinary course of
business and on ordinary commercial terms that do not interfere in any material
respect with the business of the Borrower and its Subsidiaries;

 

  (F)

Permitted Affiliate Investments;

 

  (G)

Dispositions of intellectual property rights that are no longer used or useful
in the business of the Borrower and its Subsidiaries;

 

  (H)

the discount, write-off or Disposition of overdue accounts receivable or the
sale of any such accounts receivable for the purpose of collection to any
collection agency, in each case in the ordinary course of business;

 

  (I)

the surrender, waiver or settlement of contractual rights in the ordinary course
of business, or the surrender, waiver or settlement of claims and litigation
claims, whether or not in the ordinary course of business so long as no Event of
Default has occurred and is continuing; and

 

A-5



--------------------------------------------------------------------------------

  (J)

Dispositions by the Borrower and its Subsidiaries not otherwise permitted under
this definition so long as that the aggregate book value of all property
Disposed of pursuant to this clause (J) in any fiscal year does not exceed
$1,000,000.

“Permitted Indebtedness” means:

 

  (A)

Indebtedness under the Loan Documents;

 

  (B)

guarantees of the Borrower or any Subsidiary in respect of Indebtedness
otherwise permitted hereunder;

 

  (C)

obligations (contingent or otherwise) of the Borrower or its Subsidiaries
existing or arising under any Swap Contract so long as such obligations (i) are
entered into in the ordinary course of business for the purpose of mitigating
risks associated with liabilities, commitments, investments, assets or property
held or reasonably anticipated, or changes in the value of securities issued,
and not for speculative purposes, and (ii) do not to exceed $3,000,000 in the
aggregate;

 

  (D)

Indebtedness in respect of capital leases and purchase money obligations entered
into in the ordinary course of business for fixed or capital assets within the
limitations set forth in clause (G) of the definition of Permitted Liens so long
as the aggregate outstanding amount of such Indebtedness does not exceed
$1,500,000;

 

  (E)

Indebtedness in respect of performance bonds, bid bonds, appeal bonds, surety
bonds and completion guarantees and similar obligations not in connection with
money borrowed, in each case provided in the ordinary course of business,
including those incurred to secure health, safety and environmental obligations
in the ordinary course of business;

 

  (F)

Permitted Affiliate Investments;

 

  (G)

Indebtedness (i) resulting from a bank or other financial institution honoring a
check, draft or similar instrument in the ordinary course of business or
(ii) arising under or in connection with cash management services in the
ordinary course of business;

 

  (H)

Indebtedness consisting of obligations under deferred or contingent
consideration arrangements (including milestone payments, royalties and other
contingent or deferred obligations as long as such obligations are not evidenced
by any “seller notes” or similar Indebtedness) entered into in the ordinary
course of business;

 

  (I)

reimbursement obligations in connection with letters of credit and cash
management services and issued or incurred by the Borrower or any Subsidiary in
an aggregate amount not to exceed $5,000,000 at any time outstanding;

 

  (J)

Indebtedness incurred in the ordinary course of business with corporate credit
cards, merchant cards, purchase cards and debit cards; and

 

  (K)

other unsecured Indebtedness in an amount not to exceed $1,500,000 at any time
outstanding.

“Permitted Investments” means:

 

A-6



--------------------------------------------------------------------------------

  (A)

Investments held in the form of cash or cash equivalents;

 

  (B)

Investments in Subsidiaries in existence on the Closing Date;

 

  (C)

Permitted Affiliate Investments;

 

  (D)

Investments consisting of extensions of credit in the nature of accounts
receivable, notes receivable or prepaid royalties arising from the grant of
trade credit in the ordinary course of business and Investments received in
satisfaction or partial satisfaction thereof from financially troubled account
debtors to the extent reasonably necessary in order to prevent or limit loss;

 

  (E)

Investments consisting of the indorsement by the Borrower or any Subsidiary of
negotiable instruments payable to such Person for deposit or collection in the
ordinary course of business;

 

  (F)

Swap Contracts permitted under clause (C) of the definition of Permitted
Indebtedness;

 

  (G)

to the extent constituting an Investment, any exclusive inbound licenses,
sublicenses, and other similar arrangements for the use of intellectual property
and related assets in the ordinary course of business and transactions otherwise
permitted by Section 6.1, Section 6.3 and Section 6.1;

 

  (H)

Investments accepted in connection with Permitted Dispositions;

 

  (I)

Investments consisting of loans not involving the net transfer on a
substantially contemporaneous basis of cash proceeds to employees, officers or
directors relating to the purchase of share of the Borrower pursuant to employee
share or stock purchase plans or other similar agreements approved by the board
of directors of Borrower;

 

  (J)

Investments consisting of travel advances, relocation loans, and other loan
advances (or guarantees thereof) to employees, officers and directors in the
ordinary course of business; and

 

  (K)

additional Investments that do not exceed $1,500,000 in the aggregate net
outstanding amount.

“Permitted Liens” means:

 

  (A)

Liens for Taxes not yet due or that are being contested in good faith and by
appropriate proceedings diligently conducted, if adequate reserves with respect
thereto are maintained on the books of the applicable Person in accordance with
GAAP;

 

  (B)

carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or other like
Liens arising in the ordinary course of business that are not overdue for a
period of more than 60 days or that are being contested in good faith and by
appropriate proceedings diligently conducted, if adequate reserves with respect
thereto are maintained on the books of the applicable Person;

 

A-7



--------------------------------------------------------------------------------

  (C)

pledges or deposits in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA;

 

  (D)

deposits to secure the performance of bids, trade contracts and leases (other
than Indebtedness), statutory obligations, surety and appeal bonds, performance
bonds and other obligations of a like nature incurred in the ordinary course of
business, including by way of deposits to secure letters of credit, cash
management services and corporate credit cards, merchant cards, purchase cards
and debit cards to the extent permitted by this Agreement;

 

  (E)

easements, rights-of-way, restrictions and other similar encumbrances affecting
real property that, in the aggregate, are not substantial in amount, and that do
not in any case materially detract from the value of the property subject
thereto or materially interfere with the ordinary conduct of the business of the
applicable Person, and any zoning or similar law or right reserved to or vested
in any Governmental Authority to control or regulate the use of any real
property that does not materially interfere with the ordinary conduct of the
business of the Borrower and its Subsidiaries;

 

  (F)

Liens securing judgments for the payment of money not constituting an Event of
Default;

 

  (G)

Liens securing Indebtedness permitted under clause (D) of the definition of
Permitted Indebtedness so long as (i) such Liens do not at any time encumber any
property other than the property financed by such Indebtedness and (ii) the
Indebtedness secured thereby does not exceed the cost or fair market value,
whichever is lower, of the property being acquired on the date of acquisition;

 

  (H)

Liens (i) of a collecting bank arising under Section 4-210 of the Uniform
Commercial Code on items in the course of collection and (ii) in favor of a
banking institution encumbering deposits (including the right of setoff) that
are customary in the banking industry and not securing Indebtedness for borrowed
money;

 

  (I)

any interest or title of a lessor, sublessor, licensor or sublicensor under
leases or licenses permitted by this Agreement that are entered into in the
ordinary course of business;

 

  (J)

leases, licenses, subleases or sublicenses granted to others in the ordinary
course of business that do not (i) interfere in any material respect with the
ordinary conduct of the business of the Borrower and its Subsidiaries or
(ii) secure any Indebtedness;

 

  (K)

Liens in favor of customs and revenue authorities arising as a matter of law to
secure payment of customs duties in connection with the importation of goods in
the ordinary course of business; and

 

  (L)

Liens to secure obligations under Swap Contracts permitted pursuant to clause
(C) of the definition of Permitted Indebtedness.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, governmental authority
or other entity.

“Prepayment Notice” has the meaning set forth for such term in Section 2.6.

 

A-8



--------------------------------------------------------------------------------

“Related Party” means, with respect to any Person, such Person’s Affiliates and
the partners, directors, officers, employees, agents, trustees, administrators,
managers, advisors and representatives of such Person and of such Person’s
Affiliates.

“Responsible Officer” means the Borrower’s chief executive officer, president,
chief financial officer, chief accounting officer or any executive vice
president.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any equity interest of any Person,
or any payment (whether in cash, securities or other property), including any
sinking fund or similar deposit, on account of the purchase, redemption,
retirement, acquisition, cancellation or termination of any such equity
interest, or on account of any return of capital to such Person’s shareholders,
partners or members (or the equivalent Persons thereof).

“Sanctions” has the meaning set forth for such term in Section 3.11(A).

“Subsidiary” of any Person (the “parent”) means and includes any other Person in
which the parent directly or indirectly through one or more Persons holds more
than 50% of the equity interests of such other Person. Unless otherwise
expressly provided, all references to “Subsidiary” herein mean a Subsidiary of
the Borrower.

“Swap Contract” means any rate swap transactions, foreign exchange transactions,
currency swap transactions, credit derivative transactions, commodity swaps,
equity or bond swaps or any other similar transactions or any combination
thereof (including any options with respect thereto).

“United States” or “U.S.” means the United States of America.

2. Use of Certain Terms. As used in this Agreement, “include,” “includes” and
“including” have the inclusive meaning of “including without limitation.” All
pronouns and any variations thereof refer to masculine, feminine, neuter,
singular or plural as the identity of the Person or Persons may require.

3. Headings and References. Section and other headings are for reference only,
and do not affect the interpretation or meaning of any provision of this
Agreement. Unless otherwise provided, references to articles, sections, clauses,
annexes, schedules and exhibits refer to articles, sections, clauses, annexes,
schedules and exhibits of this Agreement. The words “hereof,” “herein,”
“hereby,” “hereunder” and other similar terms of this Agreement refer to this
Agreement as a whole and not exclusively to any particular provision of this
Agreement. Unless otherwise expressly indicated in this Agreement, the words
“above” and “below,” when following a reference to a clause of any Loan
Document, refer to a clause within the same section of such Loan Document.
References in this Agreement to any Loan Document or any other agreement are
deemed to (a) refer to such Loan Document or such other agreements, as the case
may be, as the same may be amended, restated, supplemented or otherwise modified
from time to time under the provisions hereof or thereof, unless expressly
stated otherwise or unless such amendment, restatement, supplement or
modification is not permitted by the terms of this Agreement and (b) include all
schedules, exhibits and appendices thereto. References in this Agreement to any
law, rule, statute or regulation are deemed to refer to such law, rule, statute
or regulation as it may be amended, supplemented or otherwise modified from time
to time, and any successor law, rule, statute or regulation, in each case as in
effect at the time any such reference is operative. Any reference to a Person
includes the successors, assigns, participants and transferees of such Person,
but such reference will not increase, decrease or otherwise modify in any way
the provisions in any Loan Document governing the assignment of rights and
obligations under or the binding effect of any provision of any Loan Document.

 

A-9



--------------------------------------------------------------------------------

ANNEX B

Closing Conditions

The effectiveness of this Agreement is subject to the satisfaction or waiver of
the following conditions (and, in the case of each document specified in this
Annex B to be received by the Lender, such document is in form and substance
satisfactory to the Lender):

 

  (A)

Executed Loan Documents. This Agreement and each of the other Loan Documents
have been duly authorized, executed and delivered to the Lender by the Parties.

 

  (B)

Payoff Letter. The Lender has received a pay-off letter in respect of the
Hercules Loan Agreement in form and substance satisfactory to it.

 

  (C)

Consents and Approvals. The Loan Parties have received all consents and
approvals (including from its other lenders) to enter into the Loan Documents,
incur the Loan and grant the security interests contemplated thereby.

 

  (D)

Certificates. The Lender has received such customary certificates of resolutions
or other action, incumbency and other certification of the officers of the Loan
Parties as the Lender may require evidencing the identity, authority and
capacity of each officer authorized to act in connection with the Loan
Documents.

 

  (E)

Organizational Documents. The Lender has received such certificates and other
documents (including, as applicable, good standing certificates or certified
commercial register excerpts) as the Lender may request relating to the
organization, existence and, as applicable, good standing of the Loan Parties
and any other legal matters relating to the Loan Parties, the Loan Documents or
the transactions contemplated thereby.

 

  (F)

Legal Opinion. The Lender has received an opinion of counsel to the Loan Parties
covering such customary matters as are required by the Lender.

 

  (G)

Fees and Expenses. The Borrower has paid all fees, costs and expenses (including
legal fees and expenses) required to be paid by it to the Lender in connection
herewith to the extent due.

 

  (H)

KYC Information. Upon the reasonable request of Lender made in writing at least
ten days prior to the Closing Date, the Borrower has provided to the Lender all
documentation and information so requested about the Borrower and its
Subsidiaries in connection with applicable “know your customer” and
anti-money-laundering rules and regulations, in each case at least five days
prior to the Closing Date.

 

  (I)

Other Documents. The Lender has received such other documents as the Lender may
request.



--------------------------------------------------------------------------------

ANNEX C

Notices

All notices and other communications provided for in the Loan Documents must be
in the manner set forth in Section 8.5 to the following addresses:

 

  (A)

if to any Loan Party:

c/o Urovant Sciences, Inc.

Attention: General Counsel

5281 California Avenue, Suite 100

Irvine, CA 92617

email:

Telephone:

with a copy (which shall not constitute notice) to:

O’Melveny & Myers LLP

Attention: Mark D. Peterson

610 Newport Center Drive, 17th Floor

Newport Beach, CA 92660

email:

Telephone:

 

  (B)

if to the Lender:

6-8, Doshomachi 2-chome

Chuo-ku, Osaka 541-0045

JAPAN

Attention: SUMITOMO DAINIPPON PHARMA CO., LTD.

Telephone:

Email:



--------------------------------------------------------------------------------

EXHIBIT A

Drawdown Notice

 

From:    UROVANT SCIENCES LTD. To:    SUMITOMO DAINIPPON PHARMA CO., LTD.

Dated:

Dear Sirs,

1. We refer to the agreement (as from time to time amended, varied, novated or
supplemented) dated [mm dd, yyyy] and made between ourselves as the Borrower and
yourselves as Lender (the “Loan Agreement”).

2. We hereby give you notice, pursuant to the Loan Agreement, that we wish to
borrow an Advance on [insert date] in the amount of US$ [insert amount] for an
Interest Period of [insert number] days from [insert date] to [insert date] upon
the terms and subject to the conditions contained therein.

3. The Advance should be credited on [insert date] to:

Bank:

Branch:

Address:

SWIFT Code:

Account no. :

Beneficiary :

ADDRESS:

 

Yours faithfully

 

for and on behalf of Urovant Sciences Ltd.



--------------------------------------------------------------------------------

EXHIBIT B

Prepayment Notice

 

From:    UROVANT SCIENCES LTD. To:    SUMITOMO DAINIPPON PHARMA CO., LTD.

Dated:

Dear Sirs,

1. We refer to the agreement (as from time to time amended, varied, novated or
supplemented) dated [mm dd, yyyy] and made between ourselves as the Borrower and
yourselves as Lender (the “Loan Agreement”).

2. We hereby give you notice, pursuant to the Loan Agreement, that on [insert
date] we intend to pay to you the sum of [insert total amount] ([amount] as the
principal and [amount] as the interest), in prepayment of [an] Advance[s] (as
defined in the Loan Agreement) made to us. Please let us know the details of
your bank account, to which we shall remit the prepayment.

 

Yours faithfully

 

for and on behalf of Urovant Sciences Ltd.

 